UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED SPECIALTY INSURANCE
 COMPANY,
                      Plaintiff,                                      18-CV-5848 (JPO)

                     -v-                                                   ORDER

 TABLE RUN ESTATES INC., et al.,
                      Defendants.



J. PAUL OETKEN, District Judge:

       Having considered Plaintiff’s motion (Dkt. No. 104), Defendants’ counter-motion (Dkt.

No. 105), and Plaintiff’s response (Dkt. No. 106), the Court hereby grants Plaintiff’s motion to

compel. Brian Thomas must appear for a virtual deposition by July 23, 2021.

       In addition, the parties are directed to file a joint letter updating the court as to the status

of the action by August 13, 2021.

       SO ORDERED.


Dated: July 6, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
